MEMORANDUM OPINION


No. 04-07-00282-CR

Deven G. WILLIAMS,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-6599
Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting: 	Phylis J. Speedlin, Justice
	Rebecca Simmons, Justice
	Steven C. Hilbig, Justice

Delivered and Filed:   May 30, 2007

DISMISSED

	On May 9, 2007, this court issued an order stating this appeal would be dismissed pursuant
to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of
appeal was made part of the appellate record on or before June 8, 2007.  See Tex. R. App. P. 25.2(d),
37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.--San Antonio 2003, order). 
Appellant's counsel filed a response in which she states that she has reviewed the record and "can
find no right of appeal for Appellant;" counsel concedes that the appeal must be dismissed.  In light
of the record presented, we agree with appellant's counsel that Rule 25.2(d) requires this court to
dismiss this appeal.  Tex. R. App. P. 25.2(d).  The record does not contain a certification that shows
the defendant has the right of appeal; to the contrary, the trial court certification in the record states
"this criminal case is a plea-bargain case, and the defendant has NO right of appeal."  The clerk's
record contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the clerk's record supports
the trial court's certification that defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d).

							PER CURIAM

DO NOT PUBLISH